Citation Nr: 0508783	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  01-07 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to June 
1972 and from September 1972 to November 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In November 2004, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is in the record.  At the hearing, the issue was 
framed as service connection for PTSD.  The record shows, 
however, that the RO initially denied service connection for 
PTSD in an unappealed January 1991 rating decision.  The RO 
thereafter denied the veteran's attempts to reopen the claim, 
both on the merits and on finality, in unappealed rating 
decisions in September 1992, in March 1996, in January, April 
and July 1997, and in May 2000.  The Board has jurisdictional 
responsibility to consider finality.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  Accordingly, the Board 
has recharacterized the veteran's PTSD claim as identified on 
the first page of this decision.


FINDINGS OF FACT

1.  In a May 2000 rating decision, the RO denied the 
veteran's claim of service connection for PTSD; after the RO 
notified the veteran of the adverse determination and of his 
procedural and appellate rights, he did not appeal the 
decision and the decision became final.

2.  Evidence added to the record since the May 2000 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 2000 rating decision of the RO is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).

2.  Evidence received since the May 2000 rating decision by 
the RO is not new and material, and the claim of service 
connection for PTSD is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2000).


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, which information and evidence the 
claimant is expected to provide.  And under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

The RO adjudicated the claim in August 2000 before the VCAA 
was enacted in November 2000.  In letters, dated in August 
and September 2001 and in June 2003, the RO provided the 
veteran VCAA notice.  The June 2003 notice included the 
evidentiary requirements to reopen the claim of service 
connection, namely, new and material evidence.  The notices 
in August and September 2001 informed the veteran that VA 
would obtain service records, VA records and records of other 
Federal agencies and that VA would obtain any other records 
he identified with his authorization.  On different occasions 
the veteran was given either 60 or 30 days to respond.  In 
February 2002 and June 2003, the veteran was asked for 
additional stressor information to substantiate his claim, 
which is the similar in effect to providing "any evidence" 
in the claimant's possession under 38 C.F.R. § 3.159(b). 

As for the timing of the VCAA notice, there is no reversible 
error by not providing VCAA notice prior to the initial 
denial of the claim before the date of the enactment of the 
VCAA.  VAOPGCPREC 7-2004.  

While the notice was out-of time, the Board finds that the 
VCAA notice once given substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice). 

As for the content of the notice, that is, less than the one-
year period to respond, 38 U.S.C.A. § 5103(b)(3) (West 2002 & 
Supp. 2004) authorizes the Secretary of VA to make a decision 
on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA, as here, in less than the statutory one-year period. 

For the above reasons, the veteran was not prejudiced by the 
out-of-time notice because he was given the opportunity to 
submit additional evidence and he has been afforded a hearing 
on the claim.  No further procedural development is required 
to comply with the duty to notify under the VCAA and 
appellate review may proceed without prejudice to the 
veteran. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Background and the Application to Reopen the Claim 
of Service Connection for PTSD

In a January 1991 rating decision, the RO denied service 
connection for PTSD on grounds that PTSD had not been 
diagnosed.  In February 1991, the RO notified the veteran of 
the adverse determination and of his procedural and appellate 
rights.  The veteran did not appeal the rating decision, and 
the January 1991 rating action became final.

The veteran subsequently sought to reopen the claim of 
service connection for PTSD on several occasions.  In rating 
decisions in September 1992, in March 1996, in January, April 
and July 1997, and in May 2000, the RO continued to deny the 
claim.  In denying the claim, the RO cited the absence of a 
corroborated in-service stressor, including evidence of 
combat, to support the diagnosis of PTSD.  After each rating 
decision, the RO notified the veteran of the adverse 
determination and of his procedural and appellate rights, and 
the veteran did not appeal any adverse determination. 

The current claim was received in August 2000. 



Law and Regulations  

Since the veteran did not appeal the May 2000 rating 
decision, the decision became final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302, 20.1103.  However, if new and material evidence is 
presented with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

As defined by the regulation in effect when the veteran filed 
his claim, new and material evidence means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it has to be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD varies depending upon whether or not the veteran 
engaged in combat with the enemy.  If the veteran did not 
engage in combat with the enemy, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
credible supporting evidence that the reported in-service 
stressor occurred.  38 C.F.R. § 3.304(f).
Evidence Previously Considered 

A summary of the evidence previously of record at the time of 
the May 2000 rating decision follows.  

The service medical records for the first period of service 
disclose that the veteran was seen twice between January and 
April 1971 for complaints of shakiness, anxiety, and sleep 
disturbance.  The impression was anxiety.  On separation 
examination in June 1972, there was no complaint or finding 
of a psychiatric disorder.  
The service medical records for the second period of service, 
including the reports of entrance and separation 
examinations, contain no history, complaint, or finding of a 
psychiatric disorder.

The veteran's DD Forms 214 do not show service in Vietnam.  
During the first period of service, the veteran served 
outside of the United States for 14 months.   During the 
second period of service, he served outside of the United 
States for 13 months.  

After service in August 1982 on initial VA examination, there 
was no history of mental illness.  After psychological 
testing, no psychiatric disorder was diagnosed.   
In a September 1987 statement, the veteran reported treatment 
for a nervous condition since 1983. 

On VA hospitalizations in September and October 1987, in 
March 1988, and in September 1993, the diagnosis was 
schizoaffective disorder, which was also diagnosed on VA 
examinations in March and August 1988, and in December 1993.  
In January and May 1994, schizophrenia was considered an 
alternative diagnosis.  

In February and March 1995, PTSD was diagnosed by VA.  The 
stressors were combat in Vietnam and the non-combat stressor 
of riding out a typhoon aboard ship off the coast of Okinawa.  
Thereafter the veteran was followed by VA for PTSD until 
1999. 

The veteran had also identified other stressors during 
service, which he has described as follows: assignment to a 
burial detail (March 1992 statement); and witnessing a death 
(December 1999 statement). 

In May 1997, in a PTSD Questionnaire, the veteran identified 
Washington, D.C. (riot control), Europe, Japan, Fort Riley, 
and Camp Lejune, as the locations where the PTSD events 
occurred. 

In April 2000, in a PTSD Questionnaire, the veteran 
identified the death of a friend and a tank exploding as PTSD 
events.  He identified Washington, D.C.; Columbus, Georgia; 
Asia, Okinawa, Japan; and, the Philippines as the locations 
where the PTSD events occurred.

Additional Evidence Since the May 2000 Rating Decision

The additional evidence consists of the following documents.  

Item 1 is a copy of a psychological report disclosing a 
history of PTSD related to Vietnam. 

Item 2 is a VA hospital summary, dated in July and August 
2000, with diagnoses of PTSD and schizophrenia. 

Item 3 are VA records disclosing treatment of PTSD from 2000 
to 2002.  History included onset in January 1970. 

Item 4 is a March 2001 statement, which in addition to the 
stressors previously reported, the veteran identified other 
stressors during service, which he described as the death of 
a girl in 1969 while he was stationed in Germany, and a knife 
attack on a Marine in 1974.  

Item 5 are U.S. Army personnel records that show the veteran 
served outside of the United States in Germany.  

Item 6 is an August 2004 report from the U.S. Armed Forces 
Center for Unit Records Research (CURR) that shows that a 
coordinated search with other Federal agencies failed to 
corroborate the events referred to by the veteran, namely, 
the burial detail, the tank explosion, the riot control duty, 
and the death of a girl in Germany. 

Item 7 are U.S. Marine Corps personnel records that show the 
veteran served outside of the United States for 13 months in 
1973 and 1974 in Okinawa with training in Japan and 
Philippines.  The knife attack on a Marine in 1974 was not 
documented in the history of the veteran's unit. 
Item 8 is the veteran's testimony in November 2004.  The 
veteran testified that while in the Marine Corps he served 
aboard ship and he thought he went ashore in Vietnam, where 
his convoy was attacked.  As for the knife attack on a Marine 
in 1974, he stated that he had witnessed the event and then 
was arrested for it and later cleared. 

Analysis 

Although the veteran's initial PTSD claim was denied on the 
basis that there was no diagnosis of PTSD, PTSD was 
subsequently diagnosed in 1995 and that evidence has been 
considered and rejected by the RO in previous decisions on 
the grounds that there was no credible supporting evidence of 
an in-service stressor, including combat, to support the 
diagnosis of PTSD.  

Before addressing the additional evidence, the Board notes 
that while PTSD has been diagnosed, the diagnosis was based 
on an inaccurate factual predicate, i.e., that the veteran 
was in combat.  Since the veteran did not serve in combat, 
the additional evidence must contain evidence that 
corroborates the veteran's statements as to the occurrence of 
the claimed non-combat stressors.  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which in this case is credible supporting evidence of an 
in-service, non-combat stressor to support the diagnosis of 
PTSD, the absence of which was the basis for the last denial 
of the claim. 

Items 1, 2, and 3, documenting treatment of PTSD after 1999 
is cumulative evidence because treatment for PTSD since 1995 
has been previously considered and treatment for PTSD alone 
does not bear directly and substantially on the issue of 
credible supporting evidence of a non-combat stressor to 
support the diagnosis of PTSD. 

Item 4, the veteran's statement as to additional non-combat 
related stressors is not material because the diagnosis of 
PTSD was based on a combat stressor and non-combat stressor 
of riding out a typhoon aboard ship off the coast of Okinawa.  
And the stressors are redundant of stressors statements in 
1997 and 2000, which have been previously considered. 

Item 5, service personnel records showing that the veteran 
served in Germany while in the Army is not material because 
it does not bear directly and substantially on the issue of 
credible supporting evidence of a non-combat stressor to 
support the diagnosis of PTSD.  While the records support the 
fact that the veteran served in Germany, the records are not 
probative on the occurrence of the claimed non-combat 
stressors. 

Item 6, Army service personnel records oppose rather than 
support the claim because a CURR search was unable to 
corroborate the events referred to by the veteran, namely, 
the burial detail, the tank explosion, the riot control duty, 
and the death of a girl in Germany. 

Item 7, Marine Corps personnel records oppose rather than 
support the claim because there is no evidence that the 
veteran was in Vietnam and no corroboration in the history of 
the veteran's unit of the knife attack on a Marine.  

Item 8, the veteran testified that while in the Marine Corps 
he went ashore in Vietnam.  The Board finds this testimony 
inherently incredible in light of official service department 
records that clearly show that the veteran was not in 
Vietnam.  As for the knife attack on a Marine in 1974, the 
testimony is not material because it is redundant of 
statements in 1997 and 2000, which have been previously 
considered. 

In light of the above, because of the absence of any 
corroborating evidence showing that the non-combat stressors 
actually occurred, which was the basis for the last denial of 
the claim, the additional evidence does not bear directly and 
substantially upon the specific matter under consideration, 
is cumulative or redundant of the evidence previously of 
record, and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Since the claim is not reopened, the Board does not reach the 
merits of claim and need not address the arguments on the 
merits advanced at the hearing. 


ORDER

As new and material evidence had not been presented, the 
application to reopen the claim of service connection for 
PTSD is denied.



____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


